

Exhibit 10.30


AMERICAN ASSETS TRUST, INC.


INDEPENDENT DIRECTOR COMPENSATION POLICY


(Amended and Restated Effective January 1, 2014)


Non-employee members of the board of directors (the “Board”) of American Assets
Trust, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Independent Director Compensation Policy (as
amended to date, this “Policy”). The cash and equity compensation described in
this Independent Director Compensation Policy shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, an “Independent Director”) who may be eligible
to receive such cash or equity compensation, unless such Independent Director
declines the receipt of such cash or equity compensation by written notice to
the Company. This Policy shall remain in effect until it is revised or rescinded
by further action of the Board. The terms and conditions of this Policy shall
supersede any prior cash or equity compensation arrangements between the Company
and its Independent Directors.
1.    Cash Compensation.
(a)    Annual Retainers. Each Independent Director shall be eligible to receive
an annual retainer of $40,000 for service on the Board.
(b)    Additional Annual Retainers. In addition, an Independent Director shall
receive the following additional annual retainers:
(i)    Chairperson of the Audit Committee. An Independent Director serving as
Chairperson of the Audit Committee shall receive an additional annual retainer
of $15,000 for such service.
(ii)     Chairperson of the Compensation Committee. An Independent Director
serving as Chairperson of the Compensation Committee shall receive an additional
annual retainer of $10,000 for such service.
(iii)     Chairperson of the Nominating and Corporate Governance Committee. An
Independent Director serving as Chairperson of the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $10,000 for
such service.
(c)    Meeting Fees. Each Independent Director shall be eligible to receive
$1,500 for each Board meeting attended in person or by telephone. In addition,
each Independent Director who serves on a committee of the Board shall be
eligible for an additional $1,000 for each committee meeting attended in person
or by telephone. Committee meeting fees will be paid regardless of whether a
Board meeting is scheduled for the same day.
(d)    Payment of Retainers and Fees. The annual retainers described in
subsections (a) and (b) shall be earned on a quarterly basis based on a calendar
quarter and shall be paid by the Company in arrears not later than the fifth
business day following the end of each calendar quarter. In the event an
Independent Director does not serve as an Independent Director, or in the
applicable positions described in subsection (b), for an entire calendar
quarter, the retainer paid to such Independent Director shall be prorated for
the portion of such calendar quarter actually served as an Independent Director,
or in such position, as applicable. The meeting fees described in subsection (c)
shall be paid within thirty days following the applicable meeting date.
Independent Directors may be permitted to elect to receive vested shares of
common stock in lieu of the foregoing retainers and fees in accordance with the
terms and conditions of the Company’s 2011 Equity Incentive Award Plan (the
“2011 Plan”).



--------------------------------------------------------------------------------





2.    Equity Compensation. The Independent Directors shall be granted the
following restricted stock awards (“Awards”). The Awards described below shall
be granted under and shall be subject to the terms and provisions of the 2011
Plan and shall be granted subject to the execution and delivery of award
agreements, including attached exhibits, in substantially the same forms
previously approved by the Board, setting forth the vesting schedule applicable
to such Awards and such other terms as may be required by the 2011 Plan.
        
(a)    Awards. A person who is an Independent Director immediately following
each annual meeting of the Company’s stockholders commencing in calendar year
2014, and who will continue to serve as an Independent Director immediately
following such meeting shall be automatically granted an Award for such number
of shares of restricted common stock on the date of such annual meeting as is
determined by dividing (i) $50,000 by (ii) the Fair Market Value per share (as
defined in the 2011 Plan) of the Company’s common stock on the date of such
grant.
(b)    Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board shall, to the extent that they
are otherwise eligible, be eligible to receive, after termination from
employment with the Company and any parent or subsidiary of the Company, Awards
as described in subsection (a) above.
(c)    Terms of Awards Granted to Independent Directors
(i)     Purchase Price. The purchase price per share of each share of restricted
common stock granted to an Independent Director shall be equal to the par value
of the Company’s common stock.
(ii)    Vesting. Each Award will initially be subject to forfeiture in the event
of an Independent Director’s termination of service on the Board. Each Award
shall vest and be released from the forfeiture restriction upon the earlier of
(i) the one-year anniversary of the date of grant or (ii) the date of the next
annual meeting of the Company’s stockholders, if such Independent Director
continues his or her service on the Board until the subsequent stockholder
meeting, but not thereafter. Except as set forth herein, no portion of an Award
which is unvested at the time of an Independent Director’s termination of
service on the Board shall become vested thereafter. All of an Independent
Director’s Awards shall vest in full upon the occurrence of a Change in Control
(as defined in the 2011 Plan).

